*269Tlie opinion of tlie court was delivered by
Swayze, J.
The indictment is for maintaining a nuisance
in the town of Kearny in Hudson county, caused by offensive odors produced in buildings there situate. The proof was that the buildings were situate, and the operations producing the odors were carried on, in Newark in Essex county. The variance is fatal. But the question raised reaches deeper than a mere matter of pleading. An indictment for nuisance can only he found in the county in which the act resulting in the nuisance is committed, and not in any county where it may take effect. State v. Babcock, 30 N. J. L. 29. The New York courts have reached the same result in a case where the nuisance was due to fumes and gases produced at a plant in Bayonne which caused offensive odors across the Kill von Kull in tho State of New York. People v. International Nickel Co., 168 App. Div. 245; affirmed, 218 N. Y. 644. Me see no distinction in principle between a case where the offence is due to operation in another county and a case where it is due to operation in another state.
Let the judgment be reversed.